 In the Matter of BANK or AMERICA, N. T. & S. A.,EMPLOYERandOFFICE EMPLOYES' INTERNATIONAL UNION, LOCAL29,AFL, PETI-TIONERCase No. 20-R-1701.-Decided October 11, 1946Messrs. Philip S. Ehrlich, R. J. Hecht,andGeorge Ghiselli,all ofSan Francisco, Calif., for the Employer.Tobriner cfi Lazarus,byMr. Mathew O. Tobriner,of San Francisco,Calif., for the Petitioner.Gladstein, Anderson, Resner, SawyerdEdises, by Messrs. RichardGladsteinandNorman Leonard,both of San Francisco, Calif., andMr. Richard D. Lewis,of San Francisco, Calif., for the CIO.Mr. Sydney S. Asher, Jr.,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERUpon a petition duly filed, hearing in this case was held at SanFrancisco, California, on various dates between June 6 and 28, 1946,before Robert E. Tillman, hearing officer.Prior to the hearing, and again at the hearing, the Employer madeseveral motions to dismiss the petition.For reasons stated herein-after, the motions are hereby denied.At the hearing the United Officeand Professional Workers of America, hereinafter referred to as theCIO, appeared and moved to intervene. The motion for interventionwas granted by the hearing officer over the objections of'the Employerand the Petitioner.Subsequently, the Employer moved to dismissthe CIO's intervention.All evidence introduced on behalf of theCIO was objected to by the Petitioner, but was admitted by the hear-ing officer.The CIO submitted no proof of representation amongemployees of the Employer. It relied upon its previous unsuccessfulefforts to organize employees of the Employer, its representationamong the employees of other banks, and upon its expectation of or-ganizing employees of the Employer at some future time.We are ofthe opinion that the hearing officer erred in permitting the inter-vention of the CIO without any proof of representation.lAccord-1 InMatter of Swift & Company,68 N. L. R. B 440, the Board refused to permit the IAMto intervene because it did not have any representation interest in the employees affectedat the time of the hearing, all of its application cards bearing dates subsequent to the dateof the hearingThe position of the CIO herein is even weaker than was the IAMI's posi-tion in that case, for here the CIO has not submitted any authorization cards of any date.71 N. L. R. B., No. 48.342 BANK OF AMERICA, N. T. & S. A.343ingly, the Employer's motion to strike the CIO's intervention ishereby granted, the hearing officer's ruling permitting the CIO tointervene is reversed, the CIO's motion for intervention is denied, andall evidence submitted on behalf of the CIO over the objections of thePetitioner is hereby stricken from the record.The other rulings ofthe hearing officer made at the hearing are free from prejudicial errorand are hereby affirmed.The record reveals that, prior to the filing of the petition, a repre-sentative of the Petitioner sought advice as to the appropriate unitfrom the Board's Regional Director.The Employer pointed out thatthe same Regional Director thereafter had control of the investigationof the petition and could have dismissed the petition without a hear-ing.On these grounds the Employer moved to dismiss, the petition,claiming that such a procedure had "irreparably damaged" the Em-ployer's position with its employees and constituted a "violation ofconstitutional guarantees."Inasmuch as a representation proceedingis not an adverse proceeding against the Employer, and since it iswholly appropriate for a Regional Director to express his opinionand to give advice and guidance in such matters when requested byany party to do so, we deem the Employer's contentions to be withoutmerit.The Employer and the Petitioner have requested oral argument.Both of these requests are hereby denied inasmuch as the record andbriefs, in our opinion, adequately present the issues and positions ofthe parties.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Employer is a corporation organized under the National BankAct, engaged in a general banking business in the State of Californiaand London, England. Its principal place of business is located atSan Francisco, California. It is a member of the Federal ReserveSystem and the Federal Deposit Insurance Corporation.As of March30, 1946, the Employer had 494 branches and 27 facilities and operatedin over 300 communities within the State of California.As of thatdate, its total assets were in excess of $5,500,000,000; it had on depositin 78 banks in 28 States other than the State of California a sum ex-ceeding $70,000,000; and 284 banks in 44 States other than the Stateof California had on deposit with the Employer the sum of approxi-mately $60,000,000.During the year 1945, the Employer sent tobanks outside the State of California the sum of approximately 344DECISIONS OF NATIONAL LABOR RELATIONS BOARD$430,000,000 in the form of notes, drafts, bills, coupons, etc., forcollection.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.2II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of theEmployer.0III.THE QUESTION CONCERNING REPRESENTATIONThe Employer has refused to recognize the Petitioner as the exclu-sive bargaining representative of employees of the Employer.The Employer moved to dismiss the petition on the ground thatneither in its' request for recognition nor in the petition filed hereindid the Petitioner state that it represented a majority of the Employ-er's, employees,and that therefore no question concerning representa-tion has arisen.We do not agreewith theEmployer's contentions.Under an almost identical factual situation, in theSemon Bachecase,3the rejected similar arguments.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer,within the meaning ofSection 9(c) and Section 2 (6) and(7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks either : (1) a unit composed of all of the em-ployees in 33 designated branches located in the "East Bay Metro-politan Area" or (2) two separate units composed of the employeesin Branch Supervision Districts Numbers 10 and 11, respectively, or,(3) a single unit composed of the employees in both of these BranchSupervision Districts.The Employer, without revealing what unit itconsiders to be appropriate, maintains that all of the units suggestedby the Petitioner are inappropriate.A. Operations of the EmployerThe Employer carries on its operations through its 494 brancheslocated in over 300 communities scattered throughout the State ofCalifornia.Control over this vast system is centralized at the headoffice located in San Francisco, California, where the general ledgerfor the whole system is maintained.Policy making and rules of pro-2Matter ofBank of America National Trust & Savings Association,14 N. L R. B. 207and 26 N L R.B. 198,enf'd 130 F.(2d) 624(C. C. A. 9),cert. denied 318 U. S 791.3Matter of Semon Bache&Company,39 N. L R B. 1216 BANK OF AMERICA, N. T. & S. A.345cedure originate- with the so-called "senior management" and aretransmitted to the employees of the branches by means of severaldetailed books known as the Standard Practice Manual, the ProForma Book, and the Arrangement Book.All employees are paid by checks issued from the head office, whichare sent to the branch managers and distributed by them or theirchief clerks.The procedure for hiring new employees and salarybrackets for position classifications are uniform throughout thesystem.The Employer has established a sick benefit plan, a retire-ment plan. and a group life insurance policy in which employees ofthe branches participate.The operation of each branch and the direction of the personneltherein is under the direct control of the branch manager.He isresponsible for ensuring that the operations of the branch are con-ducted in conformity with the Standard Practice Manual.He haslimited discretion with respect to the loaning of money and may deter-mine the maximum interest rates on loans.He may suspend anyemployee for cause, and has authority to promote non-official per-sonnel in his branch to higher non-official positions and to reassign theduties of non-official personnel.B. The Branch Supervision DistrictsThe supervisor of branches, through his assistant branch super-i isors, is charged with the proper functioning of the branches.Hisauthority extends to all functions except those covered by other de-partments of the Employer.Accordingly, he is charged with thesupervision of branch personnel and has, as part of such responsi-bility, authority covering assignment of work in the branches, procure-ment and training of employees, adjustment of salaries and themaking of recommendations with respect to promotions, transfers,demotions, separations, and vacations. He executes the personnel poli-cies promulgated by the personnel relations department.He alsochecks upon adherence to the Standard Practice Manual and otheroperating guides.Thus, his decisions and those of his assistants havedirect impact upon and control over personnel in the branches.Since 1941 the Employer has divided the State of California into20 "Branch Supervision Districts," each of which is assigned to anassistant branch supervisor.There are approximately 25 branchbanks in each Branch Supervision District.The assistant branchsupervisor within each Branch Supervision District has his office inthe area of the District which lie supervises.He confers frequentlywith officers and non-official employees of the branches.He hasauthority to hire non-official employees and to see that they are 346DECISIONSOF NATIONALLABOR RELATIONS BOARDtrained and allocated to branches.Without his approval no one canget on the pay roll.As regards transfers, he may direct the transferof non-official personnel from one branch to another in his District butmust obtain the consent of the 2 branch managers involved.He maydirect the transfer of non-official personnel from his area to anotherarea through the supervisor of branches with the concurrence of theassistant branch supervisor and the branch manager in the secondDistrict.He can recommend to the supervisor of branches the trans-fer of official personnel but such transfer must be approved by thepersonnel relations officer and by senior management.Branch managers may recommend limited salary adjustments with-in established salary brackets to the assistant branch supervisor whoreviews the recommendations and has authority to approve increasesup to $15.00 a month where the employee is earning less than $200.00a month and to recommend increases outside these limits to the per-sonnel relations department.In' case of disagreement between thebranch manager and assistant branch supervisor as to salary adjust-ments, senior management ultimately resolves the issue.A branch manager may recommend the discharge of an employeehaving less than 5 years' service with the Employer and the assistantbranch supervisor has authority to approve such recommendations.If he does not agree, the decision is made by senior management.Discharges of any employee having more than 5 years' service withthe Employer and discharges of all official personnel must be ap-proved by senior management.A branch manager may recommend leaves without pay to the as-sistant branch supervisor, who has authority to grant such leaves up to60 days.Longer leaves go to the personnel relations department fordecision.Sick leaves less than 30 days in duration and less than 1/16of the employee's total service are granted automatically.Over theselimits, sick leaves may not be granted without consulting the per-sonnel relations department.C.History of self-organization and bargainingThe record reveals that the Employer has no collective bargainingcontract with any union as to any part of its system, nor has it everbargained with any union on behalf of any of its employees.The Petitioner has confined its organizational activities to the 33branches described in its petition as constituting the branches in the"East Bay Metropolitan Area." 4Twenty-six of these branches con-4There was evidence that the Petitioner had sent letters to approximately600 employeesin the Employers branches in Southern California, but the Petitioner contends that theseletters were merely informative and were not an attempt tosecure members in the branchesin Southern California BANK OF AMERICA, N. T. & S. A.347stitute all the branches in the Employer's Branch Supervision DistrictNumber 11. The remaining 7 branches are contained in the Employ-er'sBranch Supervision District Number 10, which also includes anadditional 19 branches not organized by the Petitioner.D. The geographical extent of the unitThe Employer maintains that none of the units suggested by thePetitioner are appropriate, and that the petition should therefore bedismissed.We do not agree. Nor can we agree with the Petitionerthat the employees of the 33 branches in the East Bay MetropolitanArea would constitute a satisfactory unit.The area designated bythe Petitioner as the "East Bay Metropolitan Area" consists of 10adjacent urban communities strung out along the eastern shore of SanFrancisco Bay.After careful consideration of the record, we believethat this proposed unit would constitute an arbitrary grouping ofemployees for collective bargaining purposes, lacking objective sup-poart.We are of the opinion, therefore, that a unit consisting of theseemployees would not be appropriate.On the other hand, we are convinced that a unit limited to employeeswithin a Branch Supervision District is practicable at this time. Itaccords with the Employer's administrative arrangements.As wehave seen, self-organization among the Employer's employees has em-braced all of the branches in Branch Supervision District Number 11.In view of the vast territory over which the Employer's operations arespread and the present extent of self-organization among the em-ployees, we find that, at the present time, a unit limited to the employeesof Branch Supervision District Number 11 is appropriate.'We cansee no justification, based upon the Employer's administrative set-up,for creating a unit combining Districts 10 and 11.With respect to Branch Supervision District Number 10, taken byitself, we find that self-organization among the employees in this Dis-trict has not yet reached the point where we consider it advisable todirect an election among these employees at this time.We shalltherefore dismiss the petition insofar as it pertains to these employees.However, this finding shall be without prejudice to the right of thePetitioner or any other labor organization to petition for an electionamong such employees at some future time.E. Specific disputed work categoriesThe Petitioner desires to exclude from the appropriate unit vicepresidents, assistant vice presidents, branch managers, assistant branchSeeMatterof Banco Popular de Puerto Rico (Santurce Branch),61 N. L. R B. 676. 348DECISIONSOF NATIONALLABOR RELATIONS BOARDmanagers, and chief clerks.The Employer takes no position withregard to their inclusion or exclusion.The record indicates that allof these categories are supervisory employees within our usual defini-tion, and we shall therefore exclude them from the appropriate unit.The Petitioner would exclude from the appropriate unit assistantcashiers and pro-assistant cashiers.The Employer has taken noposition with respect to the inclusion or exclusion of these employees.These employees are part of a group of so-called "signing officers"who are authorized to sign certain documents on behalf of theEmployer.The interests of these employees appear to be more closelylinked to those of other employees excluded from the unit than tothose included.Accordingly, we shall exclude assistant cashiers andpro-assistant cashiers.The Petitioner asks us to include in the appropriate unit temporaryassistantcashiersand temporary pro-assistant cashiers.TheEmployer took no position with respect to these employees.Therecord indicates that some employees having other job classificationssuch as note teller, for example, are temporarily designated as signingauthorities at the branches.The temporary designation is given inthose cases where an employee temporarily fills the vacancy of anemployee who has permanent signing authority. In view of the lim-ited nature of the designation, Ave shall include temporary assistantcashiers and temporary pro-assistant cashiers in the unit.Both the Petitioner and the Employer agree that utility employeesshould be included in the appropriate unit.Utility employees areclerical employees assigned to a Branch Supervision District ratherthan to any particular branch.They are moved about from branchto branch within their District and work wherever they are needed.Some of them are versatile and can fill in on several positions. Inaccordance with the desires of the parties, we shall include utilityemployees within the appropriate unit.F. ConclusionWe find that all employees of the Employer in its Branch Super-vision District Number 11, as presently constituted, including utilityemployees assigned to that District, temporary assistant cashiers,and temporary pro-assistant cashiers, but excluding vice presidents,assistant vice presidents, branch managers, assistant branch managers,chief clerks, assistant cashiers, pro-assistant cashiers, and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act. BANK OF AMERICA, N. T. & S. A.V. THE DETERMINATION OF REPRESENTATIVES349We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction.Each new employee of the Employer, when hired, serves a 90-dayprobationary period before he can become a permanent employee.The vast majority of such probationary employees do become per-manent employees at the termination of their probationary period.The Petitioner desires that these probationary employees should beeligible to vote in the election; the Employer took no position withrespect to their eligibility.Inasmuch as they have a vital interest inthe outcome of the election, we find that they are eligible to participate.Employees designated by the Employer as "temporary employees"are hired for an unlimited time, frequently without physical examina-tions.We are of the opinion that they have an interest in the electionsimilar to that of other employees within the unit.We shall thereforedirect that they be eligible to vote.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Bank of America,N. T. & S. A.,San Francisco,California,an election by secret ballot shall be con-ducted as early as possible but not later than thirty(30) days fromthe date of this Direction,under the direction and supervision of theRegional Director for the Twentieth Region, acting in this matteras agent for the National Labor Relations Board, and subject to See-tions 203.55 and 203.56,of National Labor Relations Board Rules andRegulations-Series 4, among the employees in the bargaining unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employeeswho didnot workduringsaid pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who pre-sent themselves in person at the polls,temporary employees and pro-bationary employees,but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election,to determine whether or notthey desire to be represented by Office Employes'International Union.Local 29, AFL,for the purposes of collective bargaining.ORDERUpon the basis of the foregoing findings of fact, and upon theentire record in the case, the National Labor Relations Board herebyorders that the petition for investigation and certification of repre- 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentatives of employees of Bank of America, N. T. & S. A., San Fran-cisco, California, filed by Office Employes' International Union, Lo-cal 29, AFL, be, and it hereby is, dismissed without prejudice, insofaras it relates to employees employed in Branch Supervision DistrictNumber 10.CHAIRMAN PAUL M.HERZOG, concurringspecially :I agree wholeheartedly with my colleagues in their disposition ofthis matter, but would not limit the Direction of Election to the em-ployees in District 11.. It seems to me that there is sufficient indica-tion of existing self-organization in the East Bay Metropolitan Area,the over-all unit originally requested by the Union, to warrant ourdirecting a simultaneous, but separate, election among the employeesin District 10, which is part of that area.Our dismissal of that por-tion of the petition at this time may well lead the Unionto file anearly second petition covering only the District 10 employees.Thatwould require the Bank, the Union and the Board to expend additionaltime and funds to make a new record. I believe it would have beenwiser to dispose of the entire controversy at this time.